DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pusheck (U.S. 2019/0120666) in view of Thorum (U.S. 2006/0181859).
	Regarding claims 1, 9, 12, 19 and 20,  Pusheck teaches mountable sensor assembly 100 for mounting on body panel of a vehicle assembly, the body panel 130 having a sheet metal opening for mounting the mountable sensor assembly (see figure 1), the mountable sensor assembly comprising: a sensor circuit 120; a housing comprising a cavity 112 that receives the sensor circuit 120, the housing comprising a locking feature 422; and a mounting portion 140 configured to lock into the body panel opening in the body panel.
However Pusheck does not explicitly teach a plurality of locking features.
Thorum teaches mountable sensor assembly comprising: a sensor circuit 18; a housing comprising a cavity 40 that receives the sensor circuit 18, a plurality of locking features (first group: 42, 76; second group: 36, 60) a plurality of openings 78, and a post 70.

	Additionally, regarding claim 9, Pusheck as modified by Thorum further teaches wherein the first locking feature is configured to apply an equal amount of pressure in an opposite direction to the post as the second locking feature (this is known in the art and can be seen by the configuration).
	Additionally regarding claims 19 and 20, Thorum further teaches the second group of locking features 60 engaging the post 70 at a different position (bottom or base of post, via figure 3) than the first locking features 42 along a longitudinal axis of the post 70, wherein the first group of locking features 42 engage the post 70 from a first direction and the second group of locking features 60 engage the post 70 from a second direction different from the first direction (see figures 3 and 5).
Regarding claims 2 and 3, Thorum teaches wherein the first locking feature 76 extends from a wall of the housing into the post opening 78 (see figure 5); and wherein the second locking feature 60 extends from a cross-member 36. Thorum further teaches wherein the cross-member 36 is located across the lock opening from the wall of the housing; wherein the second locking feature across the lock opening opposite from the first locking feature (see figures 2, 3 and 5).
However, Thorm does not explicitly teach that the locking feature extends into the lock opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Allowable Subject Matter
Claims 4-11, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/               Examiner, Art Unit 2855